DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
 Claims 23-26 have been examined in this application. This communication is in response to remarks and amendments filed in response to the requirement for restriction. The Response to Restriction was filed on April 16th 2021. 
Status of Claims
	Claims 1-22 have been withdrawn. Applicant elected Group III without traverse from the restriction requirement, which consists of claims 23-26. Claims 23-26 are currently pending and have been examined.
	Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I & II, there being no allowable th 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17th 2019 is in compliance is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 23-26 are directed to a method, which is a process. Therefore claims 23-26 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 23-26 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of associating terms with user’s selections of items by identifying patterns between the search terms and the selections the users chose.  Regarding representative independent claim 23, the claim recites the abstract idea, in at least the following bolded limitations:
A method of associating terminology with design features of jewelry comprising: recording search terms from a plurality of users on an application platform interface;
 tracking the navigation of each user throughout the application;
 recording the final selection of jewelry chosen by each user;
 associating the search terms from each user with the design features of the final selection of jewelry chosen by each user;
 detecting a pattern of user behavior among the plurality of users;
 and creating a database of search terms and correlating the search terms with particular design features of jewelry based on the detected pattern of user behavior.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 23 recites the abstract idea of recording search terms used by a plurality of users, tracking the navigation of each user, recording the final selection by each user, associating the search term with the user’s selections, and detecting a pattern of user behavior among the user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 23 is a certain method of organizing human activity because tracking user’s interactions with items in order to develop patterns is a sales and marketing activity. Thus, representative claim 23 recites an abstract idea. 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 23 does recite additional elements (as listed in bold below).
A method of associating terminology with design features of jewelry comprising: recording search terms from a plurality of users on an application platform interface;
 tracking the navigation of each user throughout the application;
 recording the final selection of jewelry chosen by each user;
 associating the search terms from each user with the design features of the final selection of jewelry chosen by each user;
 detecting a pattern of user behavior among the plurality of users;
 and creating a database of search terms and correlating the search terms with particular design features of jewelry based on the detected pattern of user behavior.
Taken individually or as a whole, representative claim 23 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 23 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0030]-[0031] and  [0058]-[0059]  describe the general nature of the invention, specifically a database of search terms stored on a server, and the system including a sever, a processor, a memory and an interface, where the interface is described as being interchangeable with website, application or platform amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 23 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 23 is ineligible. 
Furthermore for claims 24-26, which are dependent on claim 23, recite an abstract idea (as described in the analysis of claim 23 above) and fail to integrate the abstract into a practical application (Step 2A prong 1)
Regarding claims 24-26, these claims do not further rec 
The dependent claims 24-26 do recite an additional element, specifically claims 24-26 discuss a design aggregation server, however the design aggregation server merely further elaborates on the generic computer environment of claim 23, therefore said feature is understood as merely using a computer as a tool to perform an abstract idea. Therefore claims 24-26 do not aid in the eligibility of independent claim 23. Beyond the aforementioned design aggregation server, claim 24-26 simply provide further embellishments of the recitations in independent claim 23. Thus, dependent claims 24-26 are also ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over  US 9,881,332 B2 Craig J. Bloem, from now on this will be referred to as Bloem, and in view of US 9,679,324 B2 Moshe Klein, which from now on will be referred to as Klein.

As per claim 23, Bloem teaches a method of associating terminology with design features of customizable items  comprising: recording search terms from a plurality of users on an application platform interface; (Bloem: at least in Column 8 Lines 21-27 (See where the system provides that the customization engine receives search activity from users, search activities includes user input search terms, search navigation and the like.) , Column 17 Lines 60-67 & Column 18 Lines 1-4 (See where the customization system allows for designing and generating customized products, where custom logo creation and integration can occur with product templates, such as business card, coffee mugs, t-shirts, novelty items, greeting cards and other products)
tracking the navigation of each user throughout the application; (Bloem: at least in Column 9 Lines 38-51 (See where the system updates the model based on new user behavior information that is collected, the modeling component can update existing user models based on newly collected or received behavior information, the modeling component captures information such as users online interactions, website interactions, clicking on predefined selections of a website,  viewing sections of a particular website, viewing products, and making purchases of a product.) 
recording the final selection of customizable items chosen by each user; (Bloem: at least in Column 8 Lines 30-39 (See where the system develops models based on collected data to build models, where the system analyzes user interactions and user collected data to build the models, the historic data of other users that have exhibited specific patterns such as viewed a certain object, resulting in a purchase of one or more objects, and specific interactions with content based on the search term(s)) Additionally see, Column 9 Lines 43-50 (See where the modeling component captures various data including when users make a product purchase (understood to be a final selection by the users).
associating the search terms from each user with the design features of the final selection of customizable items chosen by each user; (Bloem: at least in Column 10 Lines 16-25 (See where the matching component matches current users to historic user behavior, where the matching component analyzes user entered information, such as search text entered by the user, and the user history (understood to be selected design features.)  Additionally see Column 11 Lines 1-9 (See where the plurality of products are determined based on a matched user model, where search results in response to user search terms are replaced by customized displays having a plurality of products identified based on the user activity (the features that are selected by the user), seen from the modeling component.) , for more understanding of how design features are utilized in Bloem, see Column 28 Lines 65-67 & Column 29 Lines 1-5 which discusses how users actions taken when designing a custom logo that is being designed, along with other user interactions with the design, such as logo text or search terms, are accumulated as user actions and are used to influence subsequent displays of logo designs.) 
detecting a pattern of user behavior among the plurality of users; (Bloem: at least in Column 12 Lines 19-27 (See where the system links behavior and actions to searches and the products that are the subject of the search, subsequent users engaging in similar searches which have the same or similar search terms can see the results of the previous behavior.), Column 11 Lines 20-30 (See where the system scores each product based on historical user actions by the modeling component, where the historical actions are used to match respective products, where only similar users’ activity affects the scoring.), Also see Column 11 Lines 59-67 for more discussion on how patterns are determined from various users.)  
and creating a database of search terms (Bloem: at least in Column 25 Lines 10-20 (See where classification data is made available in a searchable knowledge base which includes user entered information such as search terms, the information that the user inputs into the system is tracked by the system and captured as information about the user interests.)  and correlating the search terms with particular design features of customizable items based on the detected pattern of user behavior. (Bloem: at least in Column 25 Lines 54-67 (See where each data element and each data category can also be associated with user activity related to the search terms, where the user activity can be tracked for each search term, and linked to the respective data elements, the user activity can include elements such as whether the users purchases a product, view the product, along with demographic data such as the language the information is presented in) also see Figure 17 for more detail)  
Although Bloem teaches the aforementioned features regarding designing and interacting with custom products, Bloem does not explicitly teach where the custom products are jewelry, however Klein teaches a similar customizable product design system, where jewelry products are capable of being customized, therefore Klein teaches a product customization system for jewelry products. (Klein: at least in Column 32 Lines 38-65 (See where once the user has selected a diamond for purchase, he has the options of creating a customized setting for the diamond, where the interactive design tool comprises a design template which is a customizable image of the jewelry piece, where the design template shows an image of a ring setting, the interactive design tool allows customers to select and change various components of the ring, such as head and band, and also provides additional customization features to the user), Column 17 Lines 38-59 (See where the user selects a category of diamonds, and may input search parameters, such as diamond shape, tools may be used to enter desired ranges, such tools include text boxes.), Column 20 Lines 16-22 (See where the customer is able to purchase the selected jewelry item(s)), also see Figure 8C) 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the search and custom product design system of Bloem with these aforementioned teachings from Klein with the motivation of allowing customers interested in searching and designing customized products, such an addition as including products such as customized jewelry products, would allow for prospective jewelry purchasers the ability to quickly find available choices for a custom jewelry product, before finding a final selection, thus providing a more beneficial search and design system for jewelry products. (Klein: at least in Column 33 Lines 31-60) 
As per claim 24, Bloem in view of Klein teaches the limitations set forth above, additionally Bloem teaches further comprising storing the database of search terms on a design aggregation server. (Bloem: at least in Column 31 Lines 28-60 describe how the system of Bloem is carried out utilizing computer system, which include database servers, computing devices where aspects of the invention are performed on a client server or among one or more server system that perform the various functions. ) , also see Column 33 Lines 25-51)
As per claim 25, Bloem in view of Klein teaches the limitations set forth above, additionally Bloem teaches wherein detecting a pattern of user behavior comprises: storing a first user's search terms on a design aggregation server; (Bloem: at least in Column 12 Lines 19-32 (See where the system links behavior and actions to searches and the products that are the subject of the search, where subsequent users that engage in similar search can see results of the previous behavior. A first user can enter a first search term, in this example duvet.)
 storing a second user's search terms on the design aggregation server; (Bloem: at least in Column 12 Lines 25-45 (See where another user enters the word comforter instead of duvet, based on the activity and behavior modeling, the system can still return relevant results based on the user search activity comparison) )
 storing, on the design aggregation server, design features related to the first user's final selection of customizable items; (Bloem: at least in Column 15 Lines 18-36 (See where user activity information is captured and received, where the user activity information is received separately, where the system generates respective user models that capture common characteristics of users who perform certain actions, such as purchase product A, view product A, where each user model can be associated with the user activities) , Column 17 Lines 5-15 (See where the system allows for the generation of customized content for an end user, where the system begins with processing user activity, the user activity can include specifying images and text to include on a custom product design (therefore the user activity discussed throughout is understood to include users selections of design features, and as recited above, purchasing the product also. )
 storing, on the design aggregation server, design features related to the second user's final selection of customizable items; (Bloem: at least in Column 15 Lines 18-36 (See where user activity information is captured and received, where the user activity information is received separately, where the system generates respective user models that capture common characteristics of users who perform certain actions, such as purchase product A, view product A, where each user model can be associated with the user activities), Column 17 Lines 5-15 (See where the system allows for the generation of customized content for an end user, where the system begins with processing user activity, the user activity can include specifying images and text to include on a custom product design (therefore the user activity discussed throughout is understood to include users selections of design features, and as recited above, purchasing the product also. )  )
comparing design features related to the first user's final selection of customized items, with design features related to the second user's final selection of customizable items;  determining commonalities between the two users' design features; (Bloem: at least in Column 15 Lines 30-36 (See where the system generates a user model that is associated with the respective activities of the users that were used to generate the model, if subsequent users match patterns defined in the models, the models can then be used to identify actions likely to be relevant to the subsequent user. ), Also see Column 17 Lines 15-26 for more discussion of utilizing users historical activity such as prior user actions associated with similar custom product designs, where if the historical activity information is associated with the current user and the respective users who performed the historical activity, then that information can be used as a filter based on matching the current user and the respective identifying information to a user model)
 comparing the first user's search terms with the second user's search terms; determining commonalties between the two users' search terms; determining a correlation between the design feature commonalities and the search term commonalities;  (Bloem: at least in Column 12 Lines 40-67 (See where the system can learn from tracking user activity associated with search results obtained on duvets and tracking activity where the user interacts with products called comforters, the system can learn the association between duvet and comforter.  The system is capable of associating previous behaviors with search terms that lead to the user activity and based on identifying similar users and searches the system is capable of delivering relevant results, without having to rely on the search terms being considered synonyms.) )
 and storing the correlation on the design aggregation server. (Bloem: at least in Column 15 Lines 18-35 (See where the user activity information is captured and can be saved, and is used to generate the user model, where the model showcases when two users have a commonality based upon the user activity/actions stored. ), Column 31 Lines 40-60 for discussion on how the system carries out the functions such as storing information on one or more servers.)

As per claim 26, Bloem teaches further comprising: receiving search terms from a third user through the application platform interface, wherein the interface is communicatively coupled to the design aggregation server; (Bloem: at least in Column 12 Lines 19-25 (See where the system links behavior and actions to searches and the products that are subject of the search or activity, where subsequent (understood to be third or additional users of the system) engaging in similar searches, such as having the same search terms, or similar search terms, can see results of the previous behavior.)
comparing the search terms from the third user against the correlation; and determining which design features are most relevant to the third user. (Bloem: at least in Column 15 Lines 20-35 (See where the system generates a user model that is associated with respective activities of the users that were used to generate the model, if subsequent users match patterns defined in the model (correlation), then the models can be used to identify actions likely to be relevant to the subsequent user, then customized content can be delivered including highly relevant content.))

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang Liu, “Personalizing information retrieval using interaction behaviors in search sessions in different types of tasks” from now on will be referred to as Liu. Liu generally discloses a detailed view of how information retrieval systems tailor search results to individual users based on inferences, where predictive models are generated based on multiple user behaviors relating to different tasks, and predictive models are utilized to observe and collect user’s behaviors with the systems. Liu discusses the utilization of implicit and explicit feedback in the systems, and how systems are able to generate new terms to expand or modify initial queries to provide further revised results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625